Citation Nr: 0331577	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-00 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision that 
denied entitlement to service connection for PTSD, hepatitis 
C and residuals of a right heel injury.  The veteran filed a 
notice of disagreement in June 2001.  The RO issued a 
statement of the case with regard to entitlement to service 
connection for PTSD in November 2001; the  RO received the 
veteran's substantive appeal with respect to that issue in 
January 2002.  The RO issued a statement of the case with 
respect to the issue of service connection for hepatitis C in 
June 2002; the  RO received the veteran's substantive appeal 
with respect to that issue in July 2002.  

In May 2003, the veteran presented testimony during a hearing 
before the undersigned Veterans Law Judge; a copy of the 
transcript of that hearing is of record.    


REMAND

The Board finds that additional development of the veteran's 
claims for service connection for PTSD and for hepatitis C is 
warranted.  

As regards the claim for service connection for PTSD, the 
Board points out that service connection for PTSD requires 
(1) a current diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a  nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. 3.304(f) (2003). 

VA outpatient treatment records include references to PTSD, 
and the veteran has asserted various in-service stressful 
experiences.  In  statements submitted to the RO and in 
testimony during his Board hearing, the veteran has alleged 
that,  while serving in Guam in 1973 or 1974, he witnessed a 
shooting and death of a Navy sailor named [redacted].  This 
incident allegedly occurred in downtown Iguana and was 
witnessed by two fellow Marines.  Secondly, the veteran 
alleged that while serving in Barcelona, Spain, he got into 
an argument with a local man in a bar.  He indicated that the 
man fired a gun at him as  he fled down the street.  

Although the RO requested that the veteran provide further 
information about his claimed stressors, Board finds that the 
RO should undertake development to verify the stressful 
experiences described by the veteran.  

Thus, the RO should contact the veteran and provide him 
another opportunity to provide additional information and, if 
possible, evidence, concerning his alleged stressors.  Since 
there is no legal requirement that the occurrence of specific 
in-service stressful experiences must be established only by 
official records, the veteran should be invited to submit 
statements from former service comrades or others that 
establish the occurrence of his claimed in-service stressful 
experiences.  If these actions do not produce evidence that 
sufficiently corroborates the occurrence of a claimed in-
service stressful experience, then the RO should also attempt 
to corroborate the specifically claimed events independently.

Thereafter, if the occurrence of any claimed in-service 
stressful experience(s) is/are corroborated, then the RO 
should schedule the veteran for an examination for the 
purpose of determining whether any corroborated in-service 
event is sufficient to support a diagnosis of PTSD, before 
the claim is considered on the merits.  

As regards the  claim for service connection for hepatitis C, 
the veteran's service medical records reflect that he was 
seen for medical treatment in November 1973 with complaints 
of malaise, headache, right back and flank pain.  His 
symptoms were present for three weeks.  The veteran  
purportedly was exposed to several known hepatitis patients.  
Following a physical examination, the impression was 
questionable early hepatitis with further testing recommended 
to rule out hepatitis.  Service medical records do not reveal 
further testing or treatment for hepatitis and serology 
testing on discharge examination in July 1976 was negative.  
VA outpatient treatment records include an April 1996 
positive hepatitis C antibody test and a current diagnosis of 
hepatitis C.  

In view of the foregoing, the  Board finds that the RO should 
arrange for the veteran to undergo VA examination to obtain a 
medical opinion as to the  the likely etiology of his 
hepatitis C.  There is no such medical opinion of record, and 
the Board finds that such an opinion is needed to fairly 
adjudicate the  claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran fails to 
report to any scheduled examination(s), the RO should obtain 
and associate with the record copies of any notice(s) of the 
date and time of the examination(s) sent to the veteran by 
the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
record all outstanding pertinent medical records.  

The claims file indicates that the veteran has been seen at 
the VA Medical Center (VAMC) in San Francisco; however, the 
last record received from that facility is dated November 8, 
2001.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the record all outstanding pertinent medical 
records from that facility dated after November 8, 2001.  The 
Board points out that efforts to obtain Federal records 
should continue until either the records are received or 
notification that further efforts to obtain such records 
would be futile is provided.  See 38 C.F.R. § 3.159(c)(1).
 
The Board also notes that,  that in August 2001 and October 
2001 letters (specific to the claims for service connection 
for PTSD and hepatitis C, respectively) the RO requested that 
the veteran provide further information or evidence to 
support his claim within 60 days of the date of the letter, 
consistent with the provisions of 38 C.F.R. § 3.159(b)(1).  
The RO indicated that if the veteran did not respond within 
this time period,  it would adjudicate the claims on the 
basis of the evidence already of record.  The veteran was 
further advised that if information or evidence was received 
within one year, and he was entitled to benefits,  the 
payment of those benefits might relate back to the date the 
RO received his claim.  In November 2001, the RO issued a 
statement of the case setting forth its reasons and bases for 
the denial of the claim for service connection for PTSD.  In 
June 2002, the RO issued a statement of the case setting 
forth its reasons and bases for the denial of the claim for 
service connection for hepatitis C.  

However, in a recent decision promulgated on September 22, 
2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs (Secretary), No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Court) invalidated that 
portion of the regulation 38 C.F.R. § 3.159(b)(1), that 
permitted VA to adjudicate a claim within 30-days after 
notifying a veteran of any information and medical or lay 
evidence necessary to substantiate a claim.  The Court found 
that the 30-day period to respond to such notice was 
misleading and potentially detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Id.; see also, 38 U.S.C.A. 
§ 5103.  

The Board finds that the 60-day response period and premature 
adjudication in this case is likewise misleading and 
potentially detrimental to the veteran.  Therefore, since 
these matters are being remanded for additional development, 
as indicated above, the RO must take this opportunity to 
inform the veteran that a full year is allowed to submit the 
additional information and/or evidence requested.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has been fully 
satisfied.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should obtain the veteran's 
outstanding treatment records from the VA 
Medical Center San Francisco following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (2003).  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should request that the veteran 
provide specific information, and, if 
needed, authorization concerning any 
additional, outstanding records of 
pertinent medical treatment for his PTSD 
and/or his hepatitis C.  The RO's letter 
should clearly explain that the veteran 
has a full one-year period for response.

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.

4.  The RO should send to the veteran a 
development letter requesting a 
comprehensive, detailed statement 
regarding all alleged in-service 
stressful experiences that he believes 
resulted in his PTSD (to include dates, 
locations, and the names and other 
identifying information concerning any 
individuals killed or injured).  The 
veteran is advised that this information 
is vitally necessary, and that he must be 
as specific as possible, since without 
such detailed information, an adequate 
search for verifying information cannot 
be conducted.  The RO's letter should 
also invite the veteran to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences, and any military records in 
his possession.  

5.  Unless the veteran submits evidence 
corroborating the occurrence (a) specific 
in-service stressful event(s), the RO 
should detail the stressors claimed by 
the veteran, then request that the United 
States Armed Services Center for Research 
of Unit Records (the United Records 
Center) provide any available information 
that might corroborate the veteran's 
alleged in-service stressors.  The RO 
should provide the Unit Records Center 
with documentation detailing each of the 
in-service stressors alleged by veteran, 
as noted above, as well as copies of any 
relevant documents (to include statements 
made by the veteran).  The RO should 
follow up on any additional development 
suggested by the Unit Records Center.  

6.  After receiving a response from Unit 
Records Center (and any other contacted 
entity), the RO should review the claims 
file, to specifically include all records 
received from the Unit Records Center, 
and prepare a report addressing whether 
the claims file establishes the 
occurrence of any specifically claimed 
in-service stressful experience.  This 
report is to be added to the claims file.

If no claimed in-service stressful 
experience has been verified, then the RO 
should so state in its report, skip the 
development request in paragraph 7, 
below, then proceed with paragraph 8.

7.  If and only if evidence corroborating 
the occurrence of (a) specifically 
claimed in-service stressful 
experience(s) is received should the RO 
schedule the veteran for a VA psychiatric 
examination.  

The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only (a) 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and comment 
upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

8.  After pertinent medical records 
and/or responses from each contacted 
entity have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination to obtain information as to 
the likely etiology of hepatitis C.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  

After examination of the veteran and 
consideration of his medical history, the 
examiner should provide an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any current hepatitis C 
is the result of injury or disease 
incurred or aggravated during the 
veteran's military service.  In rendering 
this opinion, the examiner should 
specifically comment upon the 
significance, if any, of notations of 
exposure to hepatitis and questionable 
hepatitis in the veteran's service 
medical records.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

9.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record 
copies of any notice(s) of the 
examination(s) sent to the veteran by the 
pertinent VA medical facility.    

10.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent.  

11.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claims for  service connection for PTSD 
and for hepatitis C in light of all 
pertinent evidence and legal authority.  

12.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



